DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5th 2022 has been entered.

 	According to paper filed April 5th 2022, claims 1-17 are pending for examination with a July 10th 2019 priority date under 35 USC §119(e).
	 By way of the present Amendment, claims 1, 3, 5, 10-11, 13, 15, and 17 are amended. Claims 2, 4, 6-8, 12, and 14 are canceled, no claim is added. Claim rejections under 35 USC §112(a) (b) & (d) are withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 9-11, 13, and 15-17 are rejected under 35 U.S.C. §103 as being unpatentable over Shevchenko et al. (US 10,594,757), hereinafter Shevchenko, and further in view of Cramer (US 2015/0081691), hereinafter Cramer

Claim 1
“identifying a current mood of a user of the computing experience on a user computer by obtaining image and biometric data of the user” Shevchenko col.57 lines 38-43 discloses “[t]he AIA  may detect a user’s emotional or physiological state to correlate with their current writing style, such as through biometric data from the user (e.g., from a wearable device), visual indicators (e.g., from facial indicators analyzed from a user-facing camera, such as mounted on a user’s laptop or smartphone)”;

“identifying a target computing experience of the user wherein the target computing experience represents a goal mood of the user wherein the goal mood is provided to the system by the user” Shevchenko col.71 line 66 to col.72 line 4 discloses “[t]he AIA  can then present the transformed version to the reader based on the preferences. … user preferences may enable the selection of other functions …, be able to highlight fragments and react with an emoji or provide a comment”;
	The user input of an emoji is the “goal mood provided to the system by the user” as claimed;

“identifying one or more modifications of the computing experience of the user based on the identified current mood to achieve the target computing experience, wherein the one or more modifications comprise changing the graphical user interface of the user computer, modifying the audio of the user computer, modifying the speed of performance of the user computer, or changing a display theme of the user computer” Shevchenko col.79 lines 23-63 discloses “… reminds the user that the receiver is a native speaker, and as such should modify the conversation appropriately. …, the AIA  presents feedback to the user to ‘Speak slower please’ to alert the user to the mismatch between the speed of the user’s speech and the ability of the receiver to comprehend. … though interactive feedback, enabled the user to make real-time adjustments to the conversation to accommodate the receiver being a non-native speak”; 

“making the one or more modifications of the computing experience of the user to achieve the target computing experience” Cramer claim 20 recites “for dynamically modifying search results… compiling information to infer user inter based on analyzing the content of at least one object the user selects or skips; before display of objects beyond said first portion of the search result objects, re-ranking a second portion of the set of objects based on said user inferred intent”.

Shevchenko and Cramer disclose analogous art. However, Shevchenko does not spell out the “modifying computing experience to achieve the target computing experience” as recited above. It is disclosed in Cramer. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Cramer into Shevchenko to enhance its user’s mood modification functions.

Claim 3
“wherein the current mood of the user is identified by having the user select a setting on an on-screen display” Shevchenko col.71 line 66 to col.72 line 4 discloses “[t]he AIA  can then present the transformed version to the reader based on the preferences. … user preferences may enable the selection of other functions …, be able to highlight fragments and react with an emoji or provide a comment”.

Claim 5
“wherein the computing experience is modified to change the identified current mood of the user to the goal mood” Shevchenko col.79 lines 23-63 discloses “… reminds the user that the receiver is a native speaker, and as such should modify the conversation appropriately. …, the AIA  presents feedback to the user to ‘Speak slower please’ to alert the user to the mismatch between the speed of the user’s speech and the ability of the receiver to comprehend. … though interactive feedback, enabled the user to make real-time adjustments to the conversation to accommodate the receiver being a non-native speak”.

Claim 9
“wherein the computing experience comprises a search” Shevchenko col.60 line 14 discloses “web search”.

Claim 10
“wherein the modification to the computing experience comprises modifying search results of the search based on the current mood of the user” Cramer claim 20 recites “for dynamically modifying search results… compiling information to infer user inter based on analyzing the content of at least one object the user selects or skips; before display of objects beyond said first portion of the search result objects, re-ranking a second portion of the set of objects based on said user inferred intent”.

Claims 11 & 13 & 15-17
Claims 11, 13, and 15-17 are rejected for the rationale given for claims 1, 3, 5, and 9-10 respectively.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175